DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 1-21 have been considered and found persuasive due to Applicant amending the claims to include technical features which describes a multi-language transition system, and the rejection has been withdrawn. See detailed reason for allowance below. 
 
Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eck et al. (US 2016/0162575) teaches technology is disclosed for mining training data to create machine translation engines. Training data can be mined as translation pairs from single content items that contain multiple languages; multiple content items in different languages that are related to the same or similar target; or multiple content items that are generated by the same author in different languages. Locating content items can include identifying potential sources of translation pairs that fall into these categories and applying filtering techniques to quickly gather those that are good candidates for being actual translation pairs. When actual translation pairs are located, they can be used to retrain a machine translation engine as in-domain for social media content items.
Needham (US 2018/0089172) teaches A mixed -language translator apparatus may include a language estimator to estimate two or more languages of at least two message fragments in an electronic representation of a mixed-language message including at least two languages, a language preference detector to determine a language preference of an intended recipient for the mixed -language message, and a translator communicatively coupled to language estimator and the language preference detector to translate the mixed-language message based on the estimated two or more languages of the at least two message fragments and the language preference of the intended recipient.
The difference between the prior art and the claimed invention is that Eck nor Needham teach identifying a plurality of translation pairs in the set of target language survey comments and the set of translated target language survey comments, wherein each translation pair comprises a first keyword unit and a second keyword unit, the first keyword unit corresponding to a respective keyword unit in the intermediate language extracted from the set of translated target language survey comments, the second keyword unit corresponding a respective keyword unit in the target language extracted from the set of target language survey comments; and for each translation pair in the plurality of translation pairs having an occurrence count above a threshold occurrence count, wherein the occurrence count reflects a number of times the translation pair occurs in the set of target language survey comments and the set of translated target language survey comments, adding the translation pair as a mapping to the intermediate language-to-target language keyword dictionary.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include identifying a plurality of translation pairs in the set of target language survey comments and the set of translated target language survey comments, wherein each translation pair comprises a first keyword unit and a second keyword unit, the first keyword unit corresponding to a respective keyword unit in the intermediate language extracted from the set of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656